Citation Nr: 1230641	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was on active duty from February 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a letter decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As a result of the Board's action of reopening the appellant's claim, the claim is REMANDED to the RO for additional action and any development as needed.  


FINDINGS OF FACT

1.  In March 1986, the Board denied the appellant's claim involving whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code.  The appellant did not request reconsideration nor did he appeal the Board's Decision.  Thus, the March 1986 Board Decision is final.  

2.  The evidence received since the Board's Decision of March 1986 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The March 1986 Board Decision on whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2011).  

2.  New and material evidence has been submitted, and the claim of whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the appellant's claim involving his character of discharge and whether said character of discharge is a bar for VA benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

As will be detailed below, the appellant's claim has been the subject of an adverse prior final decision.  As a result, a determination on whether the appellant's character of discharge is a bar for benefits may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The appellant was discharged from the US Army in February 1970.  The record reveals that he was administratively discharged and given an other than honorable discharge.  Approximately nine years later, in July 1979, the Army Discharge Review Board upgraded the appellant's undesirable discharge to a discharge under honorable conditions.  However, the appellant was notified that even though his character of discharge was upgraded, pursuant to 38 C.F.R. § 3.12(g)(2), an honorable or general discharge issued on or after October 8, 1977, by the Army Discharge Review Board did not negate any bar to benefits by reason of a discharge under other than honorable conditions issued as the result of an absence without official leave for a continuous period of at least 180 days.  

The above information was reviewed by the appellant's local RO and then concluded that despite the appellant's discharge upgrade, he still was not eligible for VA benefits.  The appellant was notified of that action and he subsequently appealed to the Board for review.  The Board reviewed the appellant's claim and then, in March 1986, it denied the appellant's claim.  The Board reviewed the appellant's claim and determined that he had not provided any credible reason which would justify his numerous unauthorized absences from his duty station.  It also concluded that the record did not show that the appellant was insane at the time of his unauthorized absences.  Hence, the appellant's claim was denied.  The appellant was notified of that decision but he did not seek reconsideration of the Board's decision nor did he file an appeal with the appropriate court.  Hence, it became final.  The Board would note that no new and material evidence was presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b). 

When the Board denied the appellant's claim, it based its decision on the appellant's service treatment records, his service personnel records, and the application for benefits.  Since then, the appellant has submitted his own written statements and he has provided documents showing that he has long undergone psychiatric care through various VA facilities.  He has further clarified why he was absent from his duty station, i.e., to help with the care of his immediate family.  

The additional evidence is new as it was not of record at the time of the March 1986 decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - the appellant may have been suffering from a psychiatric disability that might be classified as insanity or that he had a compelling reason to be absent from his place of duty.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code, is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of additional processing of the appellant's claim.  


ORDER

New and material evidence has been received to reopen the claim for whether the character of the appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code; to this extent, the appeal is allowed.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim, the VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits of the claim. 

In order to qualify for VA benefits, a claimant must be a "veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 (2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Section 101(2) of the U.S. Code defines a "veteran" as, inter alia, a person "who was discharged or released [from service] under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A claimant receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011). 

In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2011). 

In determining whether compelling circumstances warranted the prolonged unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged absence without leave (AWOL) period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2011). 

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011); see also 38 C.F.R. § 3.354 (2006) (defining insanity for purposes of determining cause of discharge from service). 

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2011). 

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large. 

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995). 

Therefore, it is the opinion of the Board that additional information should be obtained from the appellant concerning his AWOL status, and as such, the claim is remanded for the purpose of obtaining additional information.  Hence, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO should contact the appellant and ask that he provide an additional statement concerning his tour of duty after he returned to CONUS from Vietnam.  Of interest are statements concerning his mental status immediately prior to his going on AWOL. 

The RO should further ask the appellant to provide additional information concerning the following: 

a.  The appellant should be asked why, specifically, he went AWOL after serving honorably in combat. 

b.  The appellant has also claimed that he was not treated well and not issued enough uniforms, and that he left his place of duty because he felt that he was being disrespected.  He has further claimed that he left the service in order to provide assistance to his mother, who was a widow and responsible for the care and feeding of his sisters.  The appellant should be asked to provide additional information concerning these assertions.  If possible, the appellant should submit a statement from any individuals, including his mother or his sisters, which could confirm the appellant's assertions.  

c.  The appellant should provide information concerning what he actually did for the days he was in an AWOL status.  Did he provide assistance to his mother, did he work and provide money to his mother, did he hide from the US Army, etcetera? 

d.  The appellant should provide information concerning his apprehension by the authorities.  Specifically, the veteran should comment on how the authorities tracked him down and where they found him when he was arrested. 

Any information concerning this time period is relevant and the information obtained should be included in the claims folder. 

2.  The appellant's claims folder should be forwarded to a VA psychiatrist, who after review of the file should offer an opinion as to whether or not the appellant was insane, as that term is applied in VA regulations, when he went AWOL.  To the extent practicable, the reviewing psychiatrist should also identify what specific psychiatric disabilities, if any, were present at the time the appellant went AWOL.  If deemed to be necessary by the reviewing psychiatrist, the appellant should be afforded a VA examination in order to resolve these questions. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's attorney should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

If it is determined that the appellant should undergo a VA psychiatric examination, the purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


